BIRD, Chief Justice.
This is an original action in this Court. The Commonwealth seeks to prohibit Ray L. Murphy, Regular Judge of the Campbell Circuit Court and Louis Reuscher, Special Judge of that court, from officiating in the trial of certain penal actions pending on the docket of that court.
The Commonwealth likewise seeks to prohibit William J. Wise, Commonwealth’s Attorney, from performing any of his official duties connected with or related t,o those actions.
The regular judge and the special judge having filed no response to the charges contained in the complaint, it is the judgment of this Court that they and each of them be prohibited from sitting in the trials *494of those cases or in any hearing thereunto pertaining.
The Commonwealth’s Attorney has responded and moved this Court to dismiss the action as to him upon the grounds that he is not a judicial officer and that a writ of prohibition cannot therefore be directed to him from this Court.
Under the authority of Commonwealth v. Wise, Ky., 351 S.W.2d 491, rendered November 17, 1961, being appeal No. V-66-61, we must sustain the motion of Mr. Wise to dismiss as to him. See also Moreland v. Helm, Ky., 350 S.W.2d 149, rendered October 6, 1961. Prohibition is granted as to the regular judge and special judge as heretofore stated. Prohibition is denied as to the Commonwealth’s Attorney and the petition as to him is hereby dismissed.
It will be noted that this action was handled temporarily by order on November 1, 1961.